101 F.3d 687
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Neil McNAUGHTON, Plaintiff-Appellant,v.Rudolph GIULIANI, as Mayor of the City of New York, BrianJoseph, as Commissioner of Finance, Randy Levine, asCommissioner of Labor Relations, Simon Salas, Devora Cohn,Patricia McM. Bartels, Muriel Goode-Trufant, Todd Bromberg,the City of New York, the New York City Department ofFinance, and the New York City Office of Labor Relations,Defendants-Appellees.
No. 95-9197.
United States Court of Appeals, Second Circuit.
June 25, 1996.

Neil McNaughton, pro se, NY, NY, for Appellant.
Janet L. Zaleon, Ass't Corp. Counsel, NY, NY, for Appellees.
Before KEARSE, MAHONEY and McLAUGHLIN, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was argued by plaintiff pro se and by counsel for defendants.


2
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated by Judge Batts on the record of July 27, 1995.  All of the matters asserted in the present action were litigated in one of plaintiff's state-court proceedings.  Any alleged errors in the state-court determinations may be pursued on appeal in the state court.  Plaintiff's motion in the district court for reconsideration of the dismissal of his present action, though perhaps timely, was properly denied as lacking in merit.


3
We have considered all of plaintiff's contentions on this appeal and have found them to be without merit.  The judgment of the district court is affirmed.